deposited Wills's retirement benefits into Mraz's personal bank account. 2
                Apparently, this prompted Mraz to question how her mother's benefits had
                been distributed, which allegedly led to her discovery that Wills had
                received and squandered the PERS benefits distributed to Wills on her
                behalf from 2003 through 2009.
                            Mraz filed a complaint against Wills, alleging fraud, theft,
                conversion, and breach of fiduciary duty. After learning that Wills is
                judgment proof, Mraz then filed a complaint against PERS, alleging
                breach of contract and "liability imposed by law." The district court
                consolidated the two cases, and later dismissed PERS in an order certified
                as final under NRCP 54(b).
                            Mraz appeals, arguing that the district court erred by
                dismissing PERS because (1) PERS breached its statutory duty by
                distributing Mraz's benefits to Wills and by failing to monitor Wills's
                expenditure of her benefits and (2) PERS breached its contract with
                Mraz's mother by failing to pay survivor benefits directly to Mraz, the
                third-party beneficiary of Cynthia Mraz's employment contract. We
                affirm.
                                                     I.
                            If a PERS member dies before she retires, her minor child is
                entitled to dependent child survivor benefits until the child turns eighteen
                or, if the child is enrolled as a full-time student, twenty-three. NRS
                286.673(1)-(3). Dependent child survivor benefits are distinct from


                      2Wills and PERS question the accuracy of Mraz's allegations, but for
                purposes of this appeal we "accept all factual allegations in the complaint
                as true." Blackjack Bonding v. City of Las Vegas Mun. Court, 116 Nev.
                1213, 1217, 14 P.3d 1275, 1278 (2000).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 survivor benefits paid to the PERS employee's designated beneficiary.
                 NRS 286.6767 addresses the latter and specifies that if a PERS member
                 dies before receiving her full benefits, PERS will make payments to the
                 survivor beneficiary that the member designates on "a form approved by
                 the Executive Officer."      See NRS 286.6767(2). Although the PERS
                 member may designate an adult or a child, neither NRS 286.67675, which
                 addresses payments to survivor beneficiaries, nor the remainder of NRS
                 Chapter 286 addresses distribution of survivor benefits to minors. Instead,
                 the survivor benefits distribution statutes simply state that "the survivor
                 beneficiary of a deceased member [with at least ten years of service]. . . is
                 entitled to receive a monthly allowance . ." NRS 286.6768(1); NRS
                 286.67685(1). It is the latter category of benefits—designated beneficiary
                 survivor benefits, not dependent child survivor benefits—that are the
                 focus of this appeal.
                                Mraz maintains that PERS violated a statutory duty to her by
                 paying her designated-beneficiary benefits to her through her father. But
                 nothing in NRS Chapter 286 prohibits PERS from distributing a minor's
                 survivor benefits to his or her parent or guardian. 3 In fact, NRS
                 286.673(6), the only section in NRS Chapter 286 that specifically
                 addresses distribution of benefits to minors, provides that dependent child
                 survivor benefits "may be paid by the System to the child's . (a) Surviving
                 parent; or (b) Legal guardian." Mraz argues that the permission granted
                 in NRS 286.673(6) implies that the Legislature withheld such permission
                 as to other distributions to minors, implicitly requiring PERS to do more

                       3 Thisis not to say that the Legislature could not—or should not—
                 clarify to whom a minor's benefits are distributed or the process by which
                 PERS makes distributions to a minor.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 than simply distribute the benefits to the child's parent or guardian. We
                 disagree. "It is presumed that fit parents act in the best interest of their
                 children." St. Mary v. Damon, 129 Nev., Adv. Op. 68, 309 P.3d 1027, 1035
                 (2013). Nothing in Chapter 286 obligates PERS to undertake to supervise
                 the minor's estate or a parent's expenditure of a minor beneficiary's
                 benefits, or to withhold distribution of benefits unless and until the minor
                 has reached majority. If the Legislature deemed fit to impose
                 responsibilities of this nature, it would have said so, not left the matter to
                 negative implication. Absent express statutory command, we decline to
                 infer such an obligation from the statute's silence on the subject. The
                 district court correctly dismissed Mraz's "liability imposed by law" claim
                 against PERS because PERS did not breach its statutory duties by
                 distributing Mraz's benefits by and through her biological father.


                             A pension is an element of compensation that is part of an
                 employment contract. Pub. Employees' Ret. Bd. v. Washoe Cnty., 96 Nev.
                 718, 722, 615 P.2d 972, 974 (1980). Once an employee "retires and all
                 conditions for his retirement benefits have been met," neither PERS nor
                 the Legislature may alter or impair his or her pension without impairing
                 the contractual obligation of the public employer.     Nicholas v. State, 116
                 Nev. 40, 44, 992 P.2d 262, 265 (2000). Here, the district court correctly
                 dismissed Mraz's breach of contract claim against PERS because neither
                 Mraz nor her mother had an employment relationship with PERS. Even
                 assuming that a contractual right exists between Mraz and PERS,
                 moreover, Mraz still cannot sustain her breach of contract claim because
                 PERS's obligation to pay survivor benefits is statutory, not contractual,
                 and as we previously explained, PERS did not violate its payment

SUPREME COURT
        OF
     NEVADA
                                                        4
(01 1947A    e
                obligations by making payments to Mraz's father while she was a minor.
                Accordingly, the district court correctly dismissed Mraz's claim for breach
                of contract.
                               In conclusion, we sympathize with Mraz's situation, but this
                court cannot expand or modify statutory language to impose requirements
                that the Legislature did not.    Williams v. United Postal Servs., 129 Nev.,
                Adv. Op. 41, 302 P.3d 1144, 1148 (2013). Therefore, we
                               ORDER the judgment of the district court AFFIRMED.



                                            /c—Lca              , C.J.
                                          Hardesty


                                                                                      J.
                Parraguirn


                                                                                     , J.
                                                           Saitta



                Gibbons




                cc:   Hon. Nancy L. Allf, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Patti, Sgro & Lewis
                      Attorney General/Carson City
                      Woodburn & Wedge
                      Eighth District Court Clerk
                      Olson, Cannon, Gormley, Angulo & Stoberski


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A